               Case 1:21-mj-00084-BAM Document 4 Filed 08/25/21 Page 1 of 1

                                                                                           FILED
 1                                                                                        Aug 25, 2021
                                                                                       CLERK, U.S. DISTRICT COURT

 2
                                                                                     EASTERN DISTRICT OF CALIFORNIA




 3

 4
                  SEALED
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES,                                       CASE NO.        1:21-mj-00084 BAM
                                    Plaintiff.
12                                                        UNDER SEAL
     v.
13                                                        ORDER SEALING COMPLAINT
     DOROTEO GONZALES;
14   AMADO ESCOBEDO JR.,
                                    Defendants.
15
            The United States having applied to this Court for a criminal complaint in the above-captioned
16
     proceedings and having applied for the criminal complaint and arrest warrants to remain under seal in
17
     order to prevent interference with an ongoing criminal investigation,
18
            IT IS ORDERED that the criminal complaint and arrest warrants filed in the above-entitled
19
     matter shall be filed with this Court under seal and not be disclosed pending further order of this court.
20
      Dated: August 24, 2021
21
                                                              Honorable Barbara A. McAuliffe
22                                                            UNITIED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

      Order Sealing Criminal Complaint                    1
